

117 HR 4268 IH: Federal Retirement Fairness Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4268IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Kilmer (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide that civilian service in a temporary position after December 31, 1988, may be creditable service under the Federal Employees Retirement System, and for other purposes. 
1.Short titleThis Act may be cited as the Federal Retirement Fairness Act. 2.Creditable service for temporary employees serving after 1988 (a)In generalSection 8411(3) of title 5, United States Code, is amended by striking performed before January 1, 1989,.
(b)ApplicationThe amendment made by subsection (a) shall apply to any individual who is an employee (as that term is defined in paragraph (11) of section 8401 of title 5, United States Code), including temporary employees of the United States Postal Service, or a Member (as that term is defined in paragraph (20) of such section) on or after the date of enactment of this Act. (c)NotificationThe Director of the Office of Personnel Management shall notify agency Chief Human Capital Officers or other appropriate agency officials for purposes of providing notice to employees and Members who are eligible to make a deposit for service by operation of the amendment made by subsection (a).
(d)RegulationsThe Director of the Office of Personnel Management shall promulgate regulations to carry out this Act and the amendments made by this Act. 